                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                FAYETTEVILLE DIVISION


UNITED STATES OF AMERICA                                                   PLAINTIFF

VS.                                CASE NO. 5:19-50022-001

ELEANOR REPPER                                                          DEFENDANT

             MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Pursuant to the provisions of 28 U.S.C. § 636(b)(1) and (3), Local Rule 72.1 ¶ XII, and

General Order No. 40, this matter was referred to the undersigned for the purposes of conducting

a plea hearing pursuant to Rule 11 of the Federal Rules of Criminal Procedure. Such a hearing

was conducted on May 2, 2019, and, pursuant to a written plea agreement, the Defendant,

Eleanor Repper, entered a plea of guilty to Count One of the Indictment, charging her with theft

of mail by a postal service employee, in violation of 18 U.S.C. § 1709. After conducting the

hearing in the form and manner prescribed by Rule 11, the undersigned finds:

       1.      The Defendant, after consultation with her counsel, has knowingly and

voluntarily consented, both in writing in the plea agreement and on the record at the hearing, to

the entry of her guilty plea before the undersigned, with the plea being subject to final approval

by United States District Judge Timothy L. Brooks.

       2.      The Defendant and the Government have entered into a written plea agreement

which has been disclosed in open court pursuant to Rule 11(c)(2), and the undersigned has

directed that the plea agreement be filed.

       3.      The Defendant is fully competent and capable of entering an informed plea; the

Defendant is aware of the nature of the charge, the applicable maximum penalties, and the

consequences of the plea; the Defendant is fully satisfied with her counsel and has had sufficient
time to consult with him; and the plea of guilty is a knowing and voluntary plea supported by an

independent basis in fact containing each of the essential elements of the offense.

       4.      The Defendant understands her constitutional and statutory rights and wishes to

waive these rights.

       5.      The parties were informed, both in writing in the plea agreement and on the

record at the hearing, of their right to file written objections within fourteen (14) days after

receipt of this Report and Recommendation. To expedite acceptance of the guilty plea, the

parties waived, both on the record and in writing in the plea agreement, their right to file

objections.

       Based on the foregoing, the undersigned recommends that the guilty plea be accepted.

The written plea agreement will be subject to approval by the District Judge at sentencing.

       DATED this 21st day of May, 2019.




                                      BáB XÜ|Ç _A j|xwxÅtÇÇ
                                    HON. ERIN L. WIEDEMANN
                                    UNITED STATES CHIEF MAGISTRATE JUDGE
